DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 22 November 2021.
2.  Claims 44-63 are pending in the application.
3.  Claims 44-63 have been allowed.
4.  Claims 1-43 have been cancelled.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 15 September 2021.
Terminal Disclaimer
6.  The terminal disclaimer filed on 22 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,412,088 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
7.  Claims 44-63 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 44, the closest prior art is Rockwell et al US 2016/0170775 A1 (hereinafter Rockwell).  Rockwell teaches query a controller area network (CAN) bus of a vehicle for a vehicle identification number (VIN) of the vehicle [0019, 0022].  However, neither the Rockwell reference nor the prior art disclose, teach or fairly suggest the limitations of “store an indication of a vehicle type associated with the VIN in the non-volatile memory” and “reboot the processor based on settings associated with the vehicle type”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Sauerwald et al US 2016/0065374 A1 directed towards a method of unlocking a second device using a first device [abstract].
B.  Samson et al US 2015/0281337 A1 directed to a device having a processor and at least one apparatus for the device to interact with the environment in which the device is located [abstract].
C.  Morand US 2012/0217796 A1 directed to the operation of an electronic communicating device for a communication network, which is connected to an electrical power supply network, including, but not limited to, an on-board network of an automobile [0003].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492